DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/22 has been entered.
 Response to Amendment
The amendment filed on 3/16/22 has been entered. As directed by amendment, claims 1, 3, and 7-10 are amended, claims 4-6 are cancelled and 11-15 are withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hatzilias et al. (US 20150099983), in view of Ramsbottom (US 20030179448) and in further view of Kehr et al. (US 6503196).
Regarding Claim 1, Hatzilias et al. disclose an endoscope (100) comprising: a light guide (Figs.2A-D, a tubular element 212) that emits incident light from an end portion thereof (Fig.2A, probe tip 215);
distal end member (215) propagates the light emitted from the light guide (Figs.2A-D, a tubular element 212) and emits the light from a distal end face thereof (Fig.3, [0015] the probe 109 is configured to guide light received at a proximal end of the probe 109 to a distal end of the probe 109); 
and an imaging unit (image sensor 230) that uses the light emitted from the distal end member to image an object to be observed (Figs.2A-D, [0039] reflections of light may be captured by the lens system 227 and guided through the inner channel of the probe 109 to an image sensor 230 disposed adjacent to the lighting element 203), 
wherein the distal end member (Fig.2A, probe tip 215) comprises a light guide member made of glass ([0027] tubular element 212 may be constructed of glass, acrylic, or any other type of material that may be used to guide light);
a clad of which a refractive index is lower than a refractive index of the core ([0028] cladding comprises a refractive index material that is lower than the index of the material of the tubular element 212).
However, Hatzilias et al. do not disclose a distal end member that is provided at the end portion of the light guide, has a function to propagate the light emitted from the light guide by total reflection.
Ramsbottom teaches a distal end member (Figs.1(a) and 3) that is provided at the end portion of the light guide (Fig.1(a), light pipe 1), has a function to propagate the light emitted from the light guide by total reflection ([0031] and [0037] light is efficiently contained within the light pipe 1 by means of total internal reflection from the air-glass interfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hatzilias et al. to have a distal end member that is provided at the end portion of the light guide, has a function to propagate the light emitted from the light guide by total reflection as taught by Ramsbottom in order to provide higher efficiency of transmitting light using annular light pipe ([0037] of Ramsbottom et al.). The modified device of Hatzilias et al. in view of Ramsbottom will hereinafter be referred to as the modified device of Hatzilias et al. and Ramsbottom.
The modified device of Hatzilias et al. and Ramsbottom teach the features as discussed above, but does not teach wherein the imaging unit comprises an image sensor, and the image sensor is disposed inside the light guide, wherein the distal end member comprising a core that has a size covering the end portion of the light guide; a distal end face that is flat; and a proximal end face that is flat and in contact with a distal end face of the light guide.
Kehr et al. teach wherein the imaging unit comprises an image sensor (optical element 58), and the image sensor is disposed inside the light guide (Figs.2-4, col.13, lns.55-col.14, lns.10, It is thus possible to incorporate into inner tube 62, for example, a temperature-sensitive optical element 58 in the form of a CCD sensor), 
wherein the distal end member (distal end 40) comprising a core (element 74) that has a size covering the end portion of the light guide (Figs.2-4, shows element 74 has contact size of light guides 66); 
a distal end face that is flat (Figs.2-4, shows flat distal end face); and a proximal end face that is flat (Figs.2-4, shows flat sides connection to light guides 66) and in contact with a distal end face of the light guide (Figs.2-4, distal end of light guides 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al. and Ramsbottom to have wherein the imaging unit comprises an image sensor, and the image sensor is disposed inside the light guide, wherein the distal end member comprising a core that has a size covering the end portion of the light guide; a distal end face that is flat; and a proximal end face that is flat and in contact with a distal end face of the light guide as taught by Kehr et al. in order provide preventing illumination light from spilling over in the transverse direction, and closes off the distal end of the outer tube in hermetically sealed fashion at least in the region of the inner tube and of the interstice receiving the light guides (col.3, lns.25-53 of Kehr et al.). The modified device of Hatzilias et al. in view of Ramsbottom and in further view of Kehr et al. will hereinafter be referred to as the modified device of Hatzilias et al., Ramsbottom and Kehr et al.
Regarding Claim 2, the modified device of Hatzilias et al., Ramsbottom and Kehr et al. teach the claimed invention as discussed above concerning claim 1, and Hatzilias et al. teach wherein the light guide and the distal end member are formed integrally (Fig.2A, [0027] probe tip 215 is disposed adjacent to the distal end of the tubular element).
Regarding Claim 3, Hatzilias et al. disclose an endoscope (100) comprising: a light guide (Figs.2A-D, a tubular element 212) that emits incident light from an end portion thereof (Fig.2A, probe tip 215);
distal end member (215) propagates the light emitted from the light guide (Figs.2A-D, a tubular element 212) and emits the light from a distal end face thereof (Fig.3, [0015] the probe 109 is configured to guide light received at a proximal end of the probe 109 to a distal end of the probe 109); 
and an imaging unit (image sensor 230) that uses the light emitted from the distal end member to image an object to be observed (Figs.2A-D, [0039] reflections of light may be captured by the lens system 227 and guided through the inner channel of the probe 109 to an image sensor 230 disposed adjacent to the lighting element 203), 
wherein and the light guide and the distal end member are formed integrally (Fig.2A, [0027] probe tip 215 is disposed adjacent to the distal end of the tubular element), and the distal end member (Fig.2A, probe tip 215) comprises a light guide member made of glass ([0027] tubular element 212 may be constructed of glass, acrylic, or any other type of material that may be used to guide light);
a clad of which a refractive index is lower than a refractive index of the core ([0028] cladding comprises a refractive index material that is lower than the index of the material of the tubular element 212).
However, Hatzilias et al. do not teach a distal end member that is provided at the end portion of the light guide, has a function to propagate the light emitted from the light guide by total reflection.
Ramsbottom teaches a distal end member (Figs.1(a) and 3) that is provided at the end portion of the light guide (Fig.1(a), light pipe 1), has a function to propagate the light emitted from the light guide by total reflection ([0031] and [0037]  light is efficiently contained within the light pipe 1 by means of total internal reflection from the air-glass interfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hatzilias et al. to have a distal end member that is provided at the end portion of the light guide, has a function to propagate the light emitted from the light guide by total reflection as taught by Ramsbottom in order to provide higher efficiency of transmitting light using annular light pipe ([0037] of Ramsbottom et al.). The modified device of Hatzilias et al. in view of Ramsbottom will hereinafter be referred to as the modified device of Hatzilias et al. and Ramsbottom.
The modified device of Hatzilias et al. and Ramsbottom teach the features as discussed above, but does not teach wherein the imaging unit comprises an image sensor, and the image sensor is disposed inside the light guide, wherein the distal end member comprising a core that has a size covering the end portion of the light guide; a distal end face that is flat; and a proximal end face that is flat and in contact with a distal end face of the light guide.
Kehr et al. teach wherein the imaging unit comprises an image sensor (optical element 58), and the image sensor is disposed inside the light guide (Figs.2-4, col.13, lns.55-col.14, lns.10, It is thus possible to incorporate into inner tube 62, for example, a temperature-sensitive optical element 58 in the form of a CCD sensor), 
wherein the distal end member (distal end 40) comprising a core (element 74) that has a size covering the end portion of the light guide (Figs.2-4, shows element 74 has contact size of light guides 66); 
a distal end face that is flat (Figs.2-4, shows flat distal end face); and a proximal end face that is flat (Figs.2-4, shows flat sides connection to light guides 66) and in contact with a distal end face of the light guide (Figs.2-4, distal end of light guides 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al. and Ramsbottom to have wherein the imaging unit comprises an image sensor, and the image sensor is disposed inside the light guide, wherein the distal end member comprising a core that has a size covering the end portion of the light guide; a distal end face that is flat; and a proximal end face that is flat and in contact with a distal end face of the light guide as taught by Kehr et al. in order provide preventing illumination light from spilling over in the transverse direction, and closes off the distal end of the outer tube in hermetically sealed fashion at least in the region of the inner tube and of the interstice receiving the light guides (col.3, lns.25-53 of Kehr et al.). The modified device of Hatzilias et al. in view of Ramsbottom and in further view of Kehr et al. will hereinafter be referred to as the modified device of Hatzilias et al., Ramsbottom and Kehr et al.
Regarding Claim 7, the modified device of Hatzilias et al., Ramsbottom and Kehr et al. teach the claimed invention as discussed above concerning claim 1, and Hatzilias et al. teach wherein the core is made of glass (Figs.2B-2D, cone mirror 233; it is obvious to assume the mirror is made of glass) 
and the clad is provided on an entire side surface of the core ([0028] the cladding on the inner wall and the outer wall of the tubular element 212 forms a clad-core-clad configuration).
Regarding Claim 8, the modified device of Hatzilias et al., Ramsbottom and Kehr et al. teach the claimed invention as discussed above concerning claim 3, and Hatzilias et al. teach wherein the core is made of glass (Figs.2B-2D, cone mirror 233; it is obvious to assume the mirror is made of glass) 
and the clad is provided on an entire side surface of the core ([0028] the cladding on the inner wall and the outer wall of the tubular element 212 forms a clad-core-clad configuration).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatzilias et al. (US 20150099983) in view of Ramsbottom (US 20030179448), further in view of Kehr et al. (US 6503196), and in further view of Benabid (US 20200241281).
Regarding Claim 9, the modified device of Hatzilias et al., Ramsbottom and Kehr et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein a numerical aperture of the distal end member is equal to or larger than a numerical aperture of the light guide. 
Benabid teaches wherein a numerical aperture of the distal end member is equal to or larger than a numerical aperture of the light guide (Fig.9, [0193]-[0196] total internal reflection the numerical aperture NA2, NA3 of which is much greater, at least ten times, than the first numerical aperture NA1 for collecting a maximum of fluorescence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al., Ramsbottom and Kehr et al. to have wherein a numerical aperture of the distal end member is equal to or larger than a numerical aperture of the light guide as taught by Benabid in order to make it possible both to convey a high power, low dispersion laser beam and to collect a luminous flux (0011) of Benabid).
Regarding Claim 10, the modified device of Hatzilias et al., Ramsbottom and Kehr et al. teach the claimed invention as discussed above concerning claim 3, but does not teach wherein a numerical aperture of the distal end member is equal to or larger than a numerical aperture of the light guide. 
Benabid teaches wherein a numerical aperture of the distal end member is equal to or larger than a numerical aperture of the light guide (Fig.9, [0193]-[0196] total internal reflection the numerical aperture NA2, NA3 of which is much greater, at least ten times, than the first numerical aperture NA1 for collecting a maximum of fluorescence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al., Ramsbottom and Kehr et al. to have wherein a numerical aperture of the distal end member is equal to or larger than a numerical aperture of the light guide as taught by Benabid in order to make it possible both to convey a high power, low dispersion laser beam and to collect a luminous flux (0011) of Benabid).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatzilias et al. (US 20150099983) in view of Ramsbottom (US 20030179448), Kehr et al. (US 6503196), and in further view of Hagihara et al. (US 20080228035).
Regarding Claim 16, the modified device of Hatzilias et al., Ramsbottom and Kehr et al. teach the claimed invention as discussed above concerning claim 1, but does not teach a holding tube in which the imaging unit is provided, wherein the distal end member is fixed to an outer periphery of the holding tube by brazing.
Hagihara et al. teach a holding tube (Figs.2-3, holding tube 16) in which the imaging unit (an optical (object) lens group 18) is provided ([0049]-[0081] inside the optical member holding tube 16, there is disposed a lens holding tube 19 for holding an optical (object) lens group 18 including a plurality of lenses configuring an observation optical system),
wherein the distal end member is fixed to an outer periphery of the holding tube by brazing ([0101] grind and surface-trim the light guide 17 protruded from the distal end surface of the distal end portion 2 and solder as fixing means to install the cover glass 15 to the optical member holding tube 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al., Ramsbottom and Kehr et al. to have a holding tube in which the imaging unit is provided, wherein the distal end member is fixed to an outer periphery of the holding tube by brazing as taught by Hagihara et al. in order to provide air-tightly/liquid-tightly maintaining the inside of the insertion portion, where the observation means such as the optical lens group ([0103] of Hagihara et al.). The modified device of Hatzilias et al. in view of Ramsbottom, in further view of Kehr et al., and in further view of Hagihara et al. will hereinafter be referred to as the modified device of Hatzilias et al., Ramsbottom, Kehr et al. and Hagihara et al.
Regarding Claim 17, the modified device of Hatzilias et al., Ramsbottom and Kehr et al. teach the claimed invention as discussed above concerning claim 2, but does not teach a holding tube in which the imaging unit is provided, wherein the distal end member is fixed to an outer periphery of the holding tube by brazing.
Hagihara et al. teach a holding tube (Figs.2-3, holding tube 16) in which the imaging unit (an optical (object) lens group 18) is provided ([0049]-[0081] inside the optical member holding tube 16, there is disposed a lens holding tube 19 for holding an optical (object) lens group 18 including a plurality of lenses configuring an observation optical system),
wherein the distal end member is fixed to an outer periphery of the holding tube by brazing ([0101] grind and surface-trim the light guide 17 protruded from the distal end surface of the distal end portion 2 and solder as fixing means to install the cover glass 15 to the optical member holding tube 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al., Ramsbottom and Kehr et al. to have a holding tube in which the imaging unit is provided, wherein the distal end member is fixed to an outer periphery of the holding tube by brazing as taught by Hagihara et al. in order to provide air-tightly/liquid-tightly maintaining the inside of the insertion portion, where the observation means such as the optical lens group ([0103] of Hagihara et al.).
Regarding Claim 18, the modified device of Hatzilias et al., Ramsbottom and Kehr et al. teach the claimed invention as discussed above concerning claim 3, but does not teach a holding tube in which the imaging unit is provided, wherein the distal end member is fixed to an outer periphery of the holding tube by brazing.
Hagihara et al. teach a holding tube (Figs.2-3, holding tube 16) in which the imaging unit (an optical (object) lens group 18) is provided ([0049]-[0081] inside the optical member holding tube 16, there is disposed a lens holding tube 19 for holding an optical (object) lens group 18 including a plurality of lenses configuring an observation optical system),
wherein the distal end member is fixed to an outer periphery of the holding tube by brazing ([0101] grind and surface-trim the light guide 17 protruded from the distal end surface of the distal end portion 2 and solder as fixing means to install the cover glass 15 to the optical member holding tube 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al., Ramsbottom and Kehr et al. to have a holding tube in which the imaging unit is provided, wherein the distal end member is fixed to an outer periphery of the holding tube by brazing as taught by Hagihara et al. in order to provide air-tightly/liquid-tightly maintaining the inside of the insertion portion, where the observation means such as the optical lens group ([0103] of Hagihara et al.).
Regarding Claim 19, the modified device of Hatzilias et al., Ramsbottom, Kehr et al. and Hagihara et al. teach the claimed invention as discussed above concerning claim 16, and Hagihara et al. teach wherein the light guide (light guide 17) is fixed to the outer periphery of the holding tube (Figs.2-3, holding tube 16).
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-10 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 56158304			Matsuda et al.
US 20210137360 A1		Nagata; Yuki et al.
US 20040064018 A1		Dunki-Jacobs, Robert et al.
US 20180081165 A1		Schultheis; Bernd et al.
US 4772093 A			Abele; John E. et al.
Matsuda et al. (JP 56158304) disclose an image fiber with light guide. A glass cylinder 16 that transmits the illumination light of a light guide 12 is joined to the emission end surface 15 of the guide 12 which is provided at the outer circumference of the incident surface 18 of an image fiber 11 via a jacket part 13 and with its outer side surrounded by a jacket part 14. A convex lens 19 is put in front of the cylinder 16 to give a flection to the illumination light for an effective illumination of an object 17 to be observed and to secure an image formation of the object 17 on the surface 18.  (See figure below and abstract).

    PNG
    media_image1.png
    171
    256
    media_image1.png
    Greyscale

Nagata et al. (US 20210137360) disclose an endoscope including: an objective optical system including a lens, allowing light from an imaging subject to be incident on a distal end surface, and focusing the light onto an image-capturing surface of an image-capturing element; an elongated light guide provided adjacent to a side of the system and guiding illumination light to be emitted from a distal end; and an optically transparent distal end cover disposed at a position where the distal end of the guide is covered.  (See figure below and [0037]-[0039]).

    PNG
    media_image2.png
    878
    498
    media_image2.png
    Greyscale

Dunki-Jacobs et al. (US 20040064018) disclose an endoscope including an end-effector 26 comprising a light guide 40, a camera 42 and a camera connector 44. The camera 42 is positioned concentric to the light guide 40 and is connected to the body 30 by the camera connector 44. Non-symmetric configurations are also possible. The camera connector 44 supplies power to the camera 42 and transfers the image generated by the camera 42 proximally to the body 30. The light guide 40 comprises a concentrating portion 60 and a transmission portion 62. (See figure below and [0029]-[0031]).

    PNG
    media_image3.png
    456
    756
    media_image3.png
    Greyscale

Schultheis et al. (US 20180081165) disclose an illumination system that includes a spatial fiber arrangement with an optical element at the distal end of the fiber arrangement. The optical element comprises an optical spacer at its distal end, wherein the optical spacer can be designed as a sleeve or tube or as a transparent body, consisting of glass, quartz or plastic, in particular as a light guiding element.  (See figure below and summary).

    PNG
    media_image4.png
    227
    353
    media_image4.png
    Greyscale

Abele et al. (US 4772093) disclose a fiber optic image carrying device consisting of a core surrounded by a cladding material of relatively lower index of refraction, are assembled in coherent array within a bundle 10 and placed within a glass stuffer tube 12 to comprise preform 14. By use of glass, especially borosilicate glass, the clad thickness can be quite thin, allowing high packing and hence good contrast resolution to be achieved in the micro-unit being formed. The numerical aperture of glass enables transmission of a wide angle image, which is of particular importance in examining the walls of tiny ducts of the body.  (See figures and summary).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        5/6/22